EXHIBIT 10.3 MASSEY ENERGY COMPANY Restricted Stock Award Agreement [Number] Restricted Shares THIS AGREEMENT dated as of November 12, 2007, between MASSEY ENERGY COMPANY, a Delaware Corporation (the “Company”) and [] (“Participant”) is made pursuant and subject to the provisions of the Massey Energy Company 2006 Stock and Incentive Compensation Plan, as amended from time to time (the “Plan”), a copy of which is attached. All terms used herein that are defined in the Plan have the same meaning given them in the Plan. 1.Award of Restricted Stock.Pursuant to the Plan, the Company, on November 12, 2007 (the “Grant Date”), granted to Participant, subject to the terms and conditions of the Plan and subject further to the terms and conditions herein set forth, an award of [] shares of Stock which are designated as Restricted Stock. 2.Restrictions.Except as provided in this Agreement, the shares of Restricted Stock are nontransferable and are subject to a substantial risk of forfeiture during the Period of Restriction.The Period of Restriction starts on the Grant Date and ends when the shares of Restricted Stock vest or are forfeited. During the Period of Restriction, the shares of Restricted Stock shall be subject to and bear the following legend if certificated prior to vesting: “The sale or other transfer of the shares of Massey Energy Company stock represented by this certificate, whether voluntary, involuntary, or by operation of law, is subject to certain restrictions on transfer set forth in the Massey Energy Company 2006 Stock and Incentive Compensation Plan, in the rules and administrative procedures adopted pursuant to such Plan, and in an associated Restricted Stock Agreement. A copy of the Plan, such rules and procedures, and the applicable Restricted Stock Agreement may be obtained from the Secretary of Massey Energy Company.” 3.Stock Power.With respect to shares of Restricted Stock forfeited under Paragraph6, Participant does hereby irrevocably constitute and appoint the Secretary and the Assistant Secretary as his or her attorney to transfer the forfeited shares on the books of the Company with full power of substitution in the premises. The Secretary and/or the Assistant Secretary shall use the authority granted in this Paragraph3 to cancel any shares of Restricted Stock that are forfeited under Paragraph6. 4.Vesting.Subject to Paragraph6 and except as provided in Paragraph7 below, Participant’s interest in the shares of Restricted Stock shall become transferable and nonforfeitable (“Vested”) with respect to one-third of the shares of Restricted Stock on each of November 12, 2008, November 12, 2009, and November 12, 2010. 5.Death or Disability.If Participant dies or becomes permanently and totally disabled within the meaning of Section 22(e)(3) of the Code (“Permanently and Totally Disabled”) while in the employ or service of the Company or a Subsidiary and prior to the forfeiture of the shares of Restricted Stock under Paragraph6, Participant’s right to receive the Restricted Stock shall be fully “Vested” (i.e., the restrictions on transfer and risk of forfeiture in Paragraph2 above shall lapse). 6.Forfeiture.Subject to Paragraph7 below, all shares of Restricted Stock that are not then Vested shall be forfeited if Participant’s employment or service with the Company and its Subsidiaries terminates for any reason other than on account of Participant’s death or becoming Permanently and Totally Disabled. 7.Change in Control.Notwithstanding any other provision of this Agreement, Participant's right to receive the Restricted Stock shall be Vested if Participant's employment is terminated by the Company or an Affiliate without Cause within two years following a Change in Control.
